IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,248-01


                EX PARTE RAUL FERNANDO HOLGUIN CRUZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 55084-168-01 IN THE 168TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam. Keller, P.J. filed a dissenting opinion.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. He did not appeal his conviction.

        Applicant alleges that his parole was improperly denied. A portion of Applicant’s application

is written in Spanish. In order for this Court to properly address Applicant’s claims, the trial court

should have Applicant’s memorandum translated by a certified translator.

        This application will be held in abeyance until the trial court has obtained a translated and

certified copy of Applicant’s memorandum. The translation shall be resolved within 90 days of this
                                                                                               2

order. A supplemental transcript containing the original memorandum and the certified, translated

memorandum shall be forwarded to this Court within 120 days of the date of this order. Any

extensions of time shall be obtained from this Court.

Filed: March 2, 2016
Do not publish